DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           FRANCIS QUIROZ,
                              Appellant,

                                      v.

                           ANDRES TORRES,
                              Appellee.

                                No. 4D21-1878

                               [October 6, 2021]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott R. Kerner, Judge; L.T. Case
No. 502020DR007413.

  Dania Viñuela and Rosa Garcia Acevedo of Family Help Center, LLC,
Pembroke Pines, for appellant.

   Dina Gutierrez of Law Office of Dina Gutierrez, Hollywood, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979); Waites v. Middleton, 302 So. 3d 1082 (Fla. 1st DCA
2020).

CIKLIN, LEVINE, and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.